
	
		VI
		112th CONGRESS
		1st Session
		S. 345
		IN THE SENATE OF THE UNITED STATES
		
			February 14, 2011
			Mr. Levin introduced the
			 following bill; which was read twice and referred to
		
		A BILL
		For the relief of Ibrahim Parlak.
	
	
		1.Permanent resident status for
			 Ibrahim Parlak
			(a)In
			 generalNotwithstanding subsections (a) and (b) of section 201 of
			 the Immigration and Nationality Act (8
			 U.S.C. 1151), Ibrahim Parlak shall be eligible for issuance of an immigrant
			 visa or for adjustment of status to that of an alien lawfully admitted for
			 permanent residence upon filing an application for issuance of an immigrant
			 visa under section 204 of that Act (8 U.S.C. 1154) or for adjustment of status
			 to lawful permanent resident.
			(b)Adjustment of
			 statusIf Ibrahim Parlak enters the United States before the
			 filing deadline specified in subsection (c), Ibrahim Parlak shall be considered
			 to have entered and remained lawfully in the United States and shall be
			 eligible for adjustment of status under
			 section
			 245 of the Immigration and
			 Nationality Act (8 U.S.C. 1255) as of the date of the enactment of
			 this Act.
			(c)Application and
			 payment of feesSubsections (a) and (b) shall apply only if the
			 application for issuance of an immigrant visa or the application for adjustment
			 of status is filed with appropriate fees not later than 2 years after the date
			 of the enactment of this Act.
			(d)Reduction of
			 immigrant visa numbersUpon the granting of an immigrant visa or
			 lawful permanent resident status to Ibrahim Parlak, the Secretary of State
			 shall instruct the proper officer to reduce by 1, during the current or next
			 following fiscal year, the total number of immigrant visas that are made
			 available to natives of the country of birth of Ibrahim Parlak under
			 section
			 202(a)(2) of the Immigration and
			 Nationality Act (8 U.S.C. 1152(a)(2)).
			
